Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 1 of 23 Page ID #:145



 1    KRISTINE MCALISTER BROWN (pro hac vice application forthcoming)
      ALSTON & BIRD LLP
 2    1201 West Peachtree Street NW, Suite 4900
      Atlanta, Georgia 30309-3424
 3    Telephone: 404-881-7000
      Facsimile: 404-881-7777
 4    E-mail:     kristy.brown@alston.com
 5    RACHEL E. K. LOWE (State Bar No. 246361)
      NNOLA AMUZIE (State Bar No. 335188)
 6    ALSTON & BIRD LLP
      333 South Hope Street, 16th Floor
 7    Los Angeles, CA 90071-1410
      Telephone: 213-576-1000
 8    Facsimile: 213-576-1100
      E-mail:     rachel.lowe@alston.com
 9                nnola.amuzie@alston.com

10    Attorneys for Defendant
      EARLY WARNING SERVICES, LLC
11
                                 UNITED STATES DISTRICT COURT
12
            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
13

14   ANTHONY MILLER,                             Case No. 2:21-cv-4237-FLA-MRWx

15                  Plaintiff,                   Honorable Judge Fernando L. Aenlle-
                                                 Rocha
16          vs.
                                                 DEFENDANT EARLY WARNING
17   CITIGROUP INC.; EARLY WARNING               SERVICES, LLC’S ANSWER TO
     SERVICES, LLC; WELLS FARGO, N.A.;           COMPLAINT FOR:
18   DOES 1-50 INCLUSIVE,
                                                 1. VIOLATION OF BUSINESS &
19                  Defendants.                  PROFESSIONS CODE §§ 17200 et
                                                 seq.
20                                               2. VIOLATION OF ELECTRONIC
                                                 FUNDS TRANSFER ACT 15
21                                               U.S.C. § 1693
                                                 3. INVASION OF PRIVACY,
22                                               ARTICLE I, § I, CALIFORNIA
                                                 CONSTITUTION
23                                               4. VIOLATION OF CALIFORNIA
                                                 FINANCIAL INFORMATION
24                                               PRIVACY ACT, CALIFORNIA
                                                 FINANCIAL CODE §§ 4050 et seq.
25                                               5. INTENTIONAL
                                                 MISREPRESENTATION AND
26                                               CONCEALMENT
                                                 6. NEGLIGENT
27                                               MISREPRESENTATION
                                                 7. UNJUST ENRICHMENT
28                                               8. CONVERSION
                                               1
                                      ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 2 of 23 Page ID #:146



 1                                            9. VIOLATION OF THE
                                              UNIFORM COMMERCIAL CODE
 2                                            OF CALIFORNIA
                                              10. DECLARATORY RELIEF
 3
                                              [Removed from Superior Court of
 4                                            California, County of Los Angeles,
                                              Case No. 21LBCV00179 on May 20,
 5                                            2021]

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         2
                                ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 3 of 23 Page ID #:147




 1          Defendant Early Warning Services, LLC (“Early Warning”) hereby answers the
 2   Complaint (the “Complaint”), (ECF No. 1-1), of Anthony Miller (“Miller”) and asserts
 3   the following affirmative defenses. Any allegations that are not specifically admitted
 4   herein are denied.
 5                                     GENERAL DENIAL
 6          Early Warning denies, generally and specifically, each and every allegation
 7   contained in each paragraph of the Complaint. Further, Early Warning specifically
 8   denies that Miller has suffered, or will suffer, any injury or damages, costs or expenses,
 9   including attorneys’ fees, in the manner or sum alleged, or in any manner or sum
10   whatsoever, by reason of any act, breach or omission of Early Warning or its
11   predecessors, successors, agents, employees or representatives.
12          Early Warning also asserts the following affirmative defenses. By alleging the
13   defenses set forth below, Early Warning is not in any way agreeing or conceding that it
14   has the burden of proof or the burden of persuasion on any of these issues.
15          On May 25, 2021, Early Warning submitted an ex parte application seeking an
16   extension of time to respond to the Complaint after counsel for Miller refused to
17   stipulate to an extension of time to respond to the initial complaint (ECF No. 6). That
18   application remains pending at the time of this filing. Early Warning specifically asserts
19   arbitration as an affirmative defense and preserves its right to arbitration of this matter.
20                        PARTIES, JURISDICATION AND VENUE
21          1.      Answering Paragraph 1, Early Warning lacks sufficient information to
22   admit or deny the allegations in this paragraph and therefore denies same.
23          2.      Answering Paragraph 2, Early Warning lacks sufficient information to
24   admit or deny the allegations in this paragraph and therefore denies same.
25          3.      Answering Paragraph 3, Early Warning lacks sufficient information to
26   admit or deny the allegations in this paragraph and therefore denies same.
27          4.      Answering Paragraph 4, Early Warning admits that it is a limited liability
28                                            3
                                     ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 4 of 23 Page ID #:148




 1   company organized under the laws of the State of Delaware, and that it is licensed to do
 2   business in the State of California. Early Warning lacks sufficient information to admit
 3   or deny the remaining allegations in this paragraph and therefore denies same.
 4          5.      Answering Paragraph 5, Early Warning admits that it released the Zelle
 5   payment system and app in and around September 2017.
 6          6.      Answering Paragraph 6, Early Warning lacks sufficient information to
 7   admit or deny the allegations in this paragraph and therefore denies same.
 8          7.      Answering Paragraph 7, Early Warning lacks sufficient information to
 9   admit or deny the allegations in this paragraph and therefore denies same.
10          8.      Answering Paragraph 8, Early Warning lacks sufficient information to
11   admit or deny the allegations in this paragraph and therefore denies same.
12          9.      Answering Paragraph 9, Early Warning admits the monetary and equitable
13   relief sought exceeded the jurisdictional minimums of the Superior Court. Early
14   Warning lacks sufficient information to admit or deny the remaining allegations in this
15   paragraph and therefore denies same.
16          10.     Answering Paragraph 10, Early Warning otherwise lacks sufficient
17   information to admit or deny the remaining allegations in this paragraph and therefore
18   denies same.
19          11.     Answering Paragraph 11, Early Warning admits that it employs persons
20   and conducts business operations in California. This paragraph also states a legal
21   conclusion concerning the application of the UCL and CLRA not requiring a response
22   and is therefore denied. Early Warning lacks sufficient information to admit or deny
23   the remaining allegations in this paragraph and therefore denies same.
24                                GENERAL ALLEGATIONS
25          12.     Answering Paragraph 12, Early Warning lacks sufficient information to
26   admit or deny the allegations in this paragraph and therefore denies same.
27          13.     Answering Paragraph 13, Early Warning lacks sufficient information to
28                                           4
                                    ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 5 of 23 Page ID #:149




 1   admit or deny the allegations in this paragraph and therefore denies same.
 2          14.     Answering Paragraph 14, Early Warning lacks sufficient information to
 3   admit or deny the allegations in this paragraph and therefore denies same.
 4          15.     Answering Paragraph 15, Early Warning denies this allegation.
 5          16.     Answering Paragraph 16, Early Warning lacks sufficient information to
 6   admit or deny the allegations in this paragraph and therefore denies same.
 7          17.     Answering Paragraph 17, Early Warning lacks sufficient information to
 8   admit or deny the allegations in this paragraph and therefore denies same.
 9          18.     Answering Paragraph 18, Early Warning lacks sufficient information to
10   admit or deny the allegations in this paragraph and therefore denies same.
11          19.     Answering Paragraph 19, Early Warning lacks sufficient information to
12   admit or deny the allegations in this paragraph and therefore denies same.
13          20.     Answering Paragraph 20, Early Warning lacks sufficient information to
14   admit or deny the allegations in this paragraph and therefore denies same.
15          21.     Answering Paragraph 21, Early Warning lacks sufficient information to
16   admit or deny the allegations in this paragraph and therefore denies same.
17          22.     Answering Paragraph 22, Early Warning lacks sufficient information to
18   admit or deny the allegations in this paragraph and therefore denies same.
19          23.     Answering Paragraph 23, Early Warning lacks sufficient information to
20   admit or deny the allegations in this paragraph and therefore denies same.
21          24.     Answering Paragraph 24, Early Warning lacks sufficient information to
22   admit or deny the allegations in this paragraph and therefore denies same.
23          25.     Answering Paragraph 25, Early Warning lacks sufficient information to
24   admit or deny the allegations in this paragraph and therefore denies same.
25          26.     Answering Paragraph 26, Early Warning lacks sufficient information to
26   admit or deny the allegations in this paragraph and therefore denies same.
27          27.     Answering Paragraph 27, Early Warning lacks sufficient information to
28                                            5
                                     ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 6 of 23 Page ID #:150




 1   admit or deny the allegations in this paragraph and therefore denies same.
 2          28.     Answering Paragraph 28, Early Warning lacks sufficient information to
 3   admit or deny the allegations in this paragraph and therefore denies same.
 4          29.     Answering Paragraph 29, Early Warning lacks sufficient information to
 5   admit or deny the allegations in this paragraph and therefore denies same.
 6          30.     Answering Paragraph 30, Early Warning lacks sufficient information to
 7   admit or deny the allegations in this paragraph and therefore denies same.
 8          31.     Answering Paragraph 31, Early Warning lacks sufficient information to
 9   admit or deny the allegations in this paragraph and therefore denies same.
10                                FIRST CAUSE OF ACTION
11        VIOLATION OF BUSINESS & PROFESSIONS CODE §§ 17200 et seq.
12                           (Against All Defendants and Does 1-50)
13          32.     Answering Paragraph 32, Early Warning incorporates by reference its
14   responses to Paragraphs 1 through 31 of the Complaint.
15          33.     Answering Paragraph 33, Early Warning lacks sufficient information to
16   admit or deny the allegations in this paragraph and therefore denies same.
17          34.     Answering Paragraph 34, Early Warning lacks sufficient information to
18   admit or deny the allegations in this paragraph and therefore denies same.
19          35.     Early Warning denies the allegations in Paragraph 35.
20          36.     Answering Paragraph 36, Early Warning denies the allegations in
21   Paragraph 36 concerning Early Warning. Early Warning lacks sufficient information
22   to admit or deny the remaining allegations in this paragraph and therefore denies same.
23          37.     Answering Paragraph 37, Early Warning denies the allegations in
24   Paragraph 37 concerning Early Warning. Early Warning lacks sufficient information
25   to admit or deny the remaining allegations in this paragraph and therefore denies same.
26          38.     Answering Paragraph 38, Early Warning denies the allegations in
27   Paragraph 38 concerning Early Warning. This paragraph also states a legal conclusion
28                                            6
                                     ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 7 of 23 Page ID #:151




 1   concerning respondeat superior and agency theory not requiring a response and is
 2   therefore denied. Early Warning lacks sufficient information to admit or deny the
 3   remaining allegations in this paragraph and therefore denies same.
 4          39.     Answering Paragraph 39, Early Warning denies the allegations in
 5   Paragraph 39 concerning Early Warning. Early Warning lacks sufficient information
 6   to admit or deny the remaining allegations in this paragraph and therefore denies same.
 7          40.     Answering Paragraph 40, Early Warning denies the allegations in
 8   Paragraph 40 concerning Early Warning. Early Warning lacks sufficient information
 9   to admit or deny the remaining allegations in this paragraph and therefore denies same.
10          41.     Answering Paragraph 41, Early Warning denies that Plaintiff is entitled to
11   injunctive relief and that any unfair business practice occurred. Early Warning lacks
12   sufficient information to admit or deny the remaining allegations in this paragraph and
13   therefore denies same.
14          42.     Answering Paragraph 42, Early Warning denies that Plaintiff has standing
15   and has suffered an injury in fact and lost money due to anything that Early Warning
16   did. Early Warning lacks sufficient information to admit or deny the remaining
17   allegations in this paragraph and therefore denies same.
18                               SECOND CAUSE OF ACTION
19     VIOLATION OF ELECTRONIC FUNDS TRANSFER ACT 15 U.S.C. § 1693
20                           (Against All Defendants and Does 1-50)
21          43.     Answering Paragraph 43, Early Warning incorporates by reference its
22   responses to Paragraphs 1 through 42 of the Complaint.
23          44.     Answering Paragraph 44, this paragraph states a legal conclusion not
24   requiring a response and is therefore denied.
25          45.     Answering Paragraph 45, this paragraph states a legal conclusion not
26   requiring a response and is therefore denied.
27          46.     Answering Paragraph 46, this paragraph states a legal conclusion not
28                                            7
                                     ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 8 of 23 Page ID #:152




 1   requiring a response and is therefore denied.
 2          47.     Answering Paragraph 47, Early Warning denies the allegations in
 3   Paragraph 47 concerning Early Warning. Early Warning lacks sufficient information
 4   to admit or deny the remaining allegations in this paragraph and therefore denies same.
 5          48.     Answering Paragraph 48, this paragraph states a legal conclusion
 6   regarding EFTA not requiring a response and is therefore denied. Early Warning denies
 7   the allegations in Paragraph 48 concerning Early Warning. Early Warning lacks
 8   sufficient information to admit or deny the remaining allegations in this paragraph and
 9   therefore denies same.
10          49.     Answering Paragraph 49, Early Warning denies the allegations in
11   Paragraph 49 concerning Early Warning. Early Warning lacks sufficient information
12   to admit or deny the remaining allegations in this paragraph and therefore denies same.
13          50.     Answering Paragraph 50, Early Warning lacks sufficient information to
14   admit or deny the allegations in this paragraph and therefore denies same.
15          51.     Answering Paragraph 51, Early Warning denies the allegations in
16   Paragraph 51 concerning Early Warning. Early Warning lacks sufficient information
17   to admit or deny the remaining allegations in this paragraph and therefore denies same.
18   To the extent that Paragraph 51 states a legal conclusion, it does not require a response
19   and is therefore denied.
20          52.     Answering Paragraph 52, Early Warning denies the allegations in
21   Paragraph 52 concerning Early Warning. Early Warning lacks sufficient information
22   to admit or deny the remaining allegations in this paragraph and therefore denies same.
23   this paragraph states a legal conclusion not requiring a response and is therefore denied.
24   To the extent that Paragraph 52 states a legal conclusion, it does not require a response
25   and is therefore denied.
26

27

28                                           8
                                    ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 9 of 23 Page ID #:153




 1                               THIRD CAUSE OF ACTION
 2                                 INVASION OF PRIVACY
 3                          (Against All Defendants and Does 1-50)
 4          53.     Answering Paragraph 53, Early Warning incorporates by reference its
 5   responses to Paragraphs 1 through 52 of the Complaint.
 6          54.     Answering Paragraph 54, this paragraph states a legal conclusion not
 7   requiring a response and is therefore denied.
 8          55.     Answering Paragraph 55, this paragraph states a legal conclusion not
 9   requiring a response and is therefore denied.
10          56.     Answering Paragraph 56, this paragraph states a legal conclusion not
11   requiring a response and is therefore denied.
12          57.     Answering Paragraph 57, Early Warning denies the allegations in
13   Paragraph 57 concerning Early Warning. Early Warning lacks sufficient information
14   to admit or deny the remaining allegations in this paragraph and therefore denies same.
15          58.     Answering Paragraph 58, Early Warning lacks sufficient information to
16   admit or deny the allegations in this paragraph and therefore denies same.
17          59.     Answering Paragraph 59, Early Warning lacks sufficient information to
18   admit or deny the allegations in this paragraph and therefore denies same.
19          60.     Answering Paragraph 60, Early Warning denies the allegations in
20   Paragraph 60.
21          61.     Answering Paragraph 61, Early Warning denies the allegations in
22   Paragraph 61 concerning Early Warning. Early Warning lacks sufficient information
23   to admit or deny the remaining allegations in this paragraph and therefore denies same.
24   To the extent that Paragraph 61 states a legal conclusion, it does not require a response
25   and is therefore denied.
26          62.     Answering Paragraph 62, this paragraph states a legal conclusion not
27   requiring a response and is therefore denied.
28                                           9
                                    ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 10 of 23 Page ID #:154




 1                               FOURTH CAUSE OF ACTION
 2      VIOLATION OF CALIFORNIA FINANCIAL INFORMATION PRIVACY
 3                 ACT, CALIFORNIA FINANCIAL CODE §§ 4050 et seq.
 4                           (Against All Defendants and Does 1-50)
 5          63.     Answering Paragraph 63, Early Warning incorporates by reference its
 6   responses to Paragraphs 1 through 62 of the Complaint.
 7          64.     Answering Paragraph 64, this paragraph states a legal conclusion not
 8   requiring a response and is therefore denied.
 9          65.     Answering Paragraph 65, this paragraph states a legal conclusion not
10   requiring a response and is therefore denied.
11          66.     Answering Paragraph 66, this paragraph states a legal conclusion not
12   requiring a response and is therefore denied.
13          67.     Answering Paragraph 67, this paragraph states a legal conclusion not
14   requiring a response and is therefore denied.
15          68.     Answering Paragraph 68, Early Warning admits that it is an entity.
16          69.     Answering Paragraph 69, Early Warning denies the allegations in
17   Paragraph 69 concerning Early Warning. Early Warning lacks sufficient information
18   to admit or deny the remaining allegations in this paragraph and therefore denies same.
19   To the extent that Paragraph 69 states a legal conclusion, it does not require a response
20   and is therefore denied.
21          70.     Answering Paragraph 70, this paragraph is vague and unintelligible and
22   Early Warning denies it for these reasons. To the extent a response is required, Early
23   Warning denies the allegations in Paragraph 70 concerning Early Warning. Early
24   Warning lacks sufficient information to admit or deny the remaining allegations in this
25   paragraph and therefore denies same.
26          71.     Answering Paragraph 71, this paragraph states a legal conclusion not
27   requiring a response and is therefore denied.
28                                            10
                                     ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 11 of 23 Page ID #:155




 1          72.     Answering Paragraph 72, Early Warning denies the allegations in
 2   Paragraph 72 concerning Early Warning. Early Warning lacks sufficient information
 3   to admit or deny the remaining allegations in this paragraph and therefore denies same.
 4          73.     Answering Paragraph 73, Early Warning denies the allegations in
 5   Paragraph 73 concerning Early Warning. Early Warning lacks sufficient information
 6   to admit or deny the remaining allegations in this paragraph and therefore denies same.
 7          74.     Answering Paragraph 74, this paragraph states a legal conclusion not
 8   requiring a response and is therefore denied.
 9          75.     Answering Paragraph 75, Early Warning denies the allegations. To the
10   extent that Paragraph 75 states a legal conclusion, it does not require a response and is
11   therefore denied.
12          76.     Answering Paragraph 76, Early Warning lacks sufficient information to
13   admit or deny the allegations in this paragraph and therefore denies same. To the extent
14   that Paragraph 76 states a legal conclusion, it does not require a response and is
15   therefore denied.
16          77.     Answering Paragraph 77, this paragraph states a legal conclusion not
17   requiring a response and is therefore denied.
18                               FIFTH CAUSE OF ACTION
19           INTENTIONAL MISREPRESENTATION AND CONCEALMENT
20                          (Against All Defendants and Does 1-50)
21          78.     Answering Paragraph 78, Early Warning incorporates by reference its
22   responses to Paragraphs 1 through 77 of the Complaint.
23          79.     Answering Paragraph 79, Early Warning denies the allegations in
24   Paragraph 79 concerning Early Warning. Early Warning lacks sufficient information
25   to admit or deny the remaining allegations in this paragraph and therefore denies same.
26          80.     Answering Paragraph 80, Early Warning denies the allegations in
27   Paragraph 80 concerning Early Warning. Early Warning lacks sufficient information
28                                           11
                                    ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 12 of 23 Page ID #:156




 1   to admit or deny the remaining allegations in this paragraph and therefore denies same.
 2          81.     Answering Paragraph 81, Early Warning denies the allegations in
 3   Paragraph 81 concerning Early Warning. Early Warning lacks sufficient information
 4   to admit or deny the remaining allegations in this paragraph and therefore denies same.
 5          82.     Answering Paragraph 82, Early Warning denies the allegations in
 6   Paragraph 82 concerning Early Warning. Early Warning lacks sufficient information
 7   to admit or deny the remaining allegations in this paragraph and therefore denies same.
 8          83.     Answering Paragraph 83, Early Warning denies the allegations.
 9          84.     Answering Paragraph 84, Early Warning denies the allegations in
10   Paragraph 84 concerning Early Warning. Early Warning lacks sufficient information
11   to admit or deny the remaining allegations in this paragraph and therefore denies same.
12   To the extent that Paragraph 84 states a legal conclusion, it does not require a response
13   and is therefore denied.
14          85.     Answering Paragraph 85, Early Warning denies the allegations in
15   Paragraph 85.
16          86.     Answering Paragraph 86, Early Warning Early Warning denies the
17   allegations in Paragraph 86 concerning Early Warning. Early Warning lacks sufficient
18   information to admit or deny the remaining allegations in this paragraph and therefore
19   denies same. To the extent that Paragraph 86 states a legal conclusion, it does not
20   require a response and is therefore denied.
21                                SIXTH CAUSE OF ACTION
22                          NEGLIGENT MISREPRESENTATION
23                           (Against All Defendants and Does 1-50)
24          87.     Answering Paragraph 87, Early Warning incorporates by reference its
25   responses to Paragraphs 1 through 86 of the Complaint.
26          88.     Answering Paragraph 88, Early Warning denies the allegations in
27   Paragraph 88 concerning Early Warning. Early Warning lacks sufficient information
28                                            12
                                     ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 13 of 23 Page ID #:157




 1   to admit or deny the remaining allegations in this paragraph and therefore denies same.
 2          89.     Answering Paragraph 89, Early Warning denies the allegations in
 3   Paragraph 89 concerning Early Warning. Early Warning lacks sufficient information
 4   to admit or deny the remaining allegations in this paragraph and therefore denies same.
 5          90.     Answering Paragraph 90, Early Warning denies the allegations in
 6   Paragraph 90.
 7                             SEVENTH CAUSE OF ACTION
 8                              FOR UNJUST ENRICHMENT
 9                          (Against all Defendants and Does 1-50)
10          91.     Answering Paragraph 91, Early Warning incorporates by reference its
11   responses to Paragraphs 1 through 90 of the Complaint.
12          92.     Answering Paragraph 92, Early Warning denies the allegations in
13   Paragraph 92 concerning Early Warning. Early Warning lacks sufficient information
14   to admit or deny the remaining allegations in this paragraph and therefore denies same.
15          93.     Answering Paragraph 93, Early Warning denies the allegations in
16   Paragraph 93 concerning Early Warning. Early Warning lacks sufficient information
17   to admit or deny the remaining allegations in this paragraph and therefore denies same.
18          94.     Answering Paragraph 94, Early Warning denies the allegations in
19   Paragraph 94 concerning Early Warning. Early Warning lacks sufficient information
20   to admit or deny the remaining allegations in this paragraph and therefore denies same..
21                              EIGHTH CAUSE OF ACTION
22                                   FOR CONVERSION
23                          (Against all Defendants and Does 1-50)
24          95.     Answering Paragraph 95, Early Warning incorporates by reference its
25   responses to Paragraphs 1 through 94 of the Complaint.
26          96.     Answering Paragraph 96, Early Warning denies the allegations in
27   Paragraph 96 concerning Early Warning. Early Warning lacks sufficient information
28                                           13
                                    ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 14 of 23 Page ID #:158




 1   to admit or deny the remaining allegations in this paragraph and therefore denies same.
 2          97.     Answering Paragraph 97, Early Warning denies the allegations in
 3   Paragraph 97 concerning Early Warning. Early Warning lacks sufficient information
 4   to admit or deny the remaining allegations in this paragraph and therefore denies same.
 5          98.     Answering Paragraph 98, Early Warning denies the allegations in
 6   Paragraph 98 concerning Early Warning. Early Warning lacks sufficient information
 7   to admit or deny the remaining allegations in this paragraph and therefore denies same.
 8                               NINTH CAUSE OF ACTION
 9     VIOLATION OF CALIFORNIA UNIFORM COMMERCIAL CODE (UCC)
10                          (Against All Defendants and Does 1-50)
11          99.     Answering Paragraph 99, Early Warning incorporates by reference its
12   responses to Paragraphs 1 through 98 of the Complaint.
13          100. Answering Paragraph 100, this paragraph states a legal conclusion not
14   requiring a response and is therefore denied.
15          101. Answering Paragraph 101, this paragraph states a legal conclusion not
16   requiring a response and is therefore denied.
17          102. Answering Paragraph 102, this paragraph states a legal conclusion not
18   requiring a response and is therefore denied.
19          103. Answering Paragraph 103, this paragraph states a legal conclusion not
20   requiring a response and is therefore denied.
21          104. Answering Paragraph 104, this paragraph states a legal conclusion not
22   requiring a response and is therefore denied.
23          105. Answering Paragraph 105, Early Warning lacks sufficient information to
24   admit or deny the allegations in this paragraph and therefore denies same.
25          106. Answering Paragraph 106, this paragraph states a legal conclusion not
26   requiring a response and is therefore denied.
27          107. Answering Paragraph 107, Early Warning lacks sufficient information to
28                                           14
                                    ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 15 of 23 Page ID #:159




 1   admit or deny the allegations in this paragraph and therefore denies same.
 2          108. Answering Paragraph 108, this paragraph states a legal conclusion not
 3   requiring a response and is therefore denied.
 4          109. Answering Paragraph 109, Early Warning lacks sufficient information to
 5   admit or deny the allegations in this paragraph and therefore denies same.
 6                                TENTH CAUSE OF ACTION
 7                                  DECLARATORY RELIEF
 8                           (Against All Defendants and Does 1-50)
 9          110. Answering Paragraph 110, Early Warning incorporates by reference its
10   responses to Paragraphs 1 through 109 of the Complaint.
11          111. Answering Paragraph 111, Early Warning denies the allegations in
12   Paragraph 111 concerning Early Warning. To the extent this paragraph states a legal
13   conclusion, it does not require a response and is therefore denied.
14          112. Answering Paragraph 112, Early Warning denies the allegations in
15   Paragraph 112 concerning Early Warning. To the extent this paragraph states a legal
16   conclusion, it does not require a response and is therefore denied.
17                                    PRAYER FOR RELIEF
18          Early Warning denies that Miller is entitled to any relief or remedy whatsoever.
19                                   JURY TRIAL DEMAND
20          Early Warning admits that Miller has demanded a trial by jury. Early Warning
21   denies that all claims are subject to a jury trial right.
22                                      GENERAL DENIAL
23           Any and all allegations not expressly admitted herein are hereby denied.
24                                 AFFIRMATIVE DEFENSES
25          In further response to Miller’s Complaint, subject to discovery and based on
26   information and belief, and without assuming the burden of proof on any issue for
27   which Miller bear the burden of proof, Early Warning asserts the following defenses:
28                                             15
                                      ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 16 of 23 Page ID #:160




 1                            FIRST AFFIRMATIVE DEFENSE
 2                 (Failure to State a Claim Upon Which Relief Can Be Granted)
 3          Miller’s Complaint fails to state facts sufficient to constitute a claim upon
 4   which relief can be granted.
 5                           SECOND AFFIRMATIVE DEFENSE
 6                                       (Lack of Standing)
 7          Miller’s Complaint and all causes of action and forms of relief sought therein
 8   are barred, in whole or in part, because Miller lacks standing to assert any or all of the
 9   causes of action alleged in the Complaint, including, among other reasons, because he
10   has sustained no damages or injury and, even if he sustained injury or damages, such
11   injuries or damages were not related to or caused by Early Warning’s conduct. Miller
12   further lacks standing to seek the forms of relief sought by the Complaint.
13                            THIRD AFFIRMATIVE DEFENSE
14                                           (Consent)
15          Miller’s claims are barred in whole or in part due to his valid consent, either
16   express or implied.
17                           FOURTH AFFIRMATIVE DEFENSE
18                                      (Contractual Terms)
19          Miller’s claims are barred in whole or in part due to the applicable contractual
20   terms and terms of service barring such claims.
21                            FIFTH AFFIRMATIVE DEFENSE
22                                          (Arbitration)
23          Miller’s action is barred in whole or in part due to his valid agreement to arbitrate
24   any such dispute. Early Warning’s right to compel this action to arbitration is presently
25   being investigated and is expressly reserved herein.
26

27

28                                            16
                                     ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 17 of 23 Page ID #:161




 1                             SIXTH AFFIRMATIVE DEFENSE
 2                                            (Causation)
 3          Early Warning was neither the proximate, nor the actual cause, of Miller’s alleged
 4   damages and there was no causal relationship between its conduct and any alleged
 5   damages.
 6                          SEVENTH AFFIRMATIVE DEFENSE
 7                                       (Comparative Fault)
 8          Miller’s claim for non-economic damages is barred for the reason that his
 9   percentage of comparative fault is greater than the alleged aggregate fault of the
10   Defendants and non-parties hereto
11                           EIGHTH AFFIRMATIVE DEFENSE
12                                         (Unclean Hands)
13          The causes of action asserted in Miller’s Complaint are barred by the doctrine
14   of unclean hands as a result of the acts, conduct, and omissions of Miller or of others
15   that are attributable to Miller.
16                            NINTH AFFIRMATIVE DEFENSE
17                                  (Acquiescence/Ratification)
18          The causes of action asserted in Miller’s Complaint are barred by the doctrines
19   of acquiescence and/or ratification as a result of the acts, conduct, and omissions of
20   Miller or of others that are attributable to Miller.
21                            TENTH AFFIRMATIVE DEFENSE
22                                      (Justification/Privilege)
23          The causes of action asserted in Miller’s Complaint are barred because Early
24   Warning’s alleged actions were justified and/or privileged under the circumstances.
25                         ELEVENTH AFFIRMATIVE DEFENSE
26                                             (Laches)
27          The causes of action asserted in Miller’s Complaint are barred by the doctrine
28                                               17
                                        ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 18 of 23 Page ID #:162




 1   of laches.
 2                          TWELFTH AFFIRMATIVE DEFENSE
 3                                    (Statute of Limitations)
 4          The causes of action asserted in Miller’s Complaint are barred by the statutory
 5   or contractual statutes of limitations.
 6                        THIRTEENTH AFFIRMATIVE DEFENSE
 7                                       (Waiver/Release)
 8          Miller has waived and released whatever rights he may have had to assert any
 9   alleged cause of action against Early Warning, and is therefore barred from asserting
10   the purported causes of action in the Complaint.
11                        FOURTEENTH AFFIRMATIVE DEFENSE
12                                      (Unjust Enrichment)
13          Miller would be unjustly enriched if allowed to recover on the Complaint.
14                         FIFTEENTH AFFIRMATIVE DEFENSE
15                                        (Lack of Privity)
16          The claims in Miller’s Complaint are barred, in whole or in part, by lack of
17   privity.
18                         SIXTEENTH AFFIRMATIVE DEFENSE
19                                             (Mootness)
20          The claims in Miller’s Complaint are barred, in whole or in part, to the extent
21   that the claims or the relief sought are moot.
22                        SEVENTEENTH AFFIRMATIVE DEFENSE
23                             (Failure to Plead With Particularity)
24          The Complaint’s fraud and misrepresentation-based claims are barred because
25   Miller failed to plead these causes of action with the requisite particularity.
26                        EIGHTEENTH AFFIRMATIVE DEFENSE
27                                             (No Duty)
28                                            18
                                     ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 19 of 23 Page ID #:163




 1          The Complaint’s fraud and misrepresentation-based claims are barred because
 2   Early Warning did not owe to Miller a duty to disclose the alleged undisclosed facts.
 3                         NINETEENTH AFFIRMATIVE DEFENSE
 4                                     (Lack of Materiality)
 5          Miller is barred from recovery because the representations and actions alleged
 6   in the Complaint were not and are not material, in that they were not and are not likely
 7   to affect the decisions or conduct of consumers, or to have caused consumers to have
 8   chosen differently, but for such alleged representations or actions, in light of the
 9   information available and known to consumers, and in that the alleged representations
10   and actions were not likely to mislead consumers acting reasonably under the
11   circumstances.
12                          TWENTIETH AFFIRMATIVE DEFENSE
13                                            (Truth)
14          Miller is barred from recovery because the underlying statements, if any, are
15   true and not misleading.
16                        TWENTY-FIRST AFFIRMATIVE DEFENSE
17                              (No Actual or Reasonable Reliance)
18          Miller is not entitled to recover damages because they did not actually rely on
19   any alleged statements by Early Warning. And, even if he had, such reliance was not
20   reasonable.
21                        TWENTY-SECOND AFFIRMATIVE DEFENSE
22                                    (No Intent to Deceive)
23          Miller is precluded from recovery because the representations and actions
24   alleged were not intended by Early Warning to deceive, nor through the exercise of
25   reasonable care could be known to, deceive Miller.
26                        TWENTY-THIRD AFFIRMATIVE DEFENSE
27                                     (Failure to Mitigate)
28                                            19
                                     ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 20 of 23 Page ID #:164




 1          Without admitting any liability, Miller failed to mitigate his alleged damages, if
 2   in fact any damages have been or will be sustained, and any recovery by Miller must
 3   be diminished or barred as a result.
 4                        TWENTY-FOURTH AFFIRMATIVE DEFENSE
 5                                    (Performance as Agreed)
 6          The causes of action alleged in the Complaint are barred, in whole or in part, by
 7   because Early Warning timely, fully, and adequately performed.
 8                         TWENTY-FIFTH AFFIRMATIVE DEFENSE
 9                                    (Substantial Compliance)
10          The causes of action alleged in the Complaint are barred, in whole or in part, by
11   the doctrine of substantial compliance.
12                         TWENTY-SIXTH AFFIRMATIVE DEFENSE
13                        (Implied Covenant of Good Faith and Fair Dealing)
14          Miller’s claims are barred, in whole or in part, to the extent Miller breached the
15   implied covenant of good faith and fair dealing.
16                        TWENTY-SEVENTH AFFIRMATIVE DEFENSE
17                                     (Statutory Safe Harbor)
18          Miller’s claims are barred to the extent that Early Warning acted in conformity
19   with the law, including, but not limited to, as set forth in 15 U.S.C. § 1693m(d)(1) and
20   Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 20 Cal. 4th 163, 180 (1999).
21                        TWENTY-EIGHTH AFFIRMATIVE DEFENSE
22                                 (Statutorily Barred/Preemption)
23          Miller’s claims are barred to the extent that he seeks to impose duties other than
24   those set forth in EFTA and Regulation E, or that conflict with, or are an obstacle to,
25   those in EFTA and Regulation E.
26                         TWENTY-NINTH AFFIRMATIVE DEFENSE
27                 (No Entitlement to Damages, Restitution, or Injunctive Relief)
28                                             20
                                      ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 21 of 23 Page ID #:165




 1          Miller is barred from any recovery because Miller cannot show that he is
 2   entitled to damages as a result of any acts or omissions by Early Warning. The
 3   Complaint’s claim for restitution is further barred because the amount of damages, if
 4   any, is speculative, and because of the impossibility of ascertaining and allocating
 5   these alleged damages. The Complaint’s prayer for injunctive relief is similarly
 6   barred as improper and unsupported by law.
 7                          THIRTIETH AFFIRMATIVE DEFENSE
 8                             (No Entitlement to Attorneys’ Fees)
 9          Miller’s Complaint fails to state a claim for attorneys’ fees or set forth facts
10   sufficient to support such a claim.
11                        THIRTY-FIRST AFFIRMATIVE DEFENSE
12                             (No Punitive or Exemplary Damages)
13          Although Early Warning denies engaging in any conduct justifying an award of
14   punitive damages, any such award would violate the excessive fines, due process, and
15   other applicable clauses of the United States and California Constitutions, as well as
16   other statutes. The Complaint fails to state facts sufficient to support an award of
17   punitive damages against Early Warning and fails to meet the requirements of Civil
18   Code section 3294.
19                        THIRTY-SECOND AFFIRMATIVE DEFENSE
20                                   (Adequate Legal Remedy)
21          The injury or damage alleged by Miller, if any exists, would be adequately
22   compensated in an action at law for damages. Miller, therefore, has a complete and
23   adequate remedy at law and is not entitled to seek equitable relief.
24                        THIRTY-THIRD AFFIRMATIVE DEFENSE
25                                           (Estoppel)
26          The causes of action asserted in Miller’s Complaint are barred because Miller is
27   estopped by his own actions and conduct from pursuing the claims in the Complaint.
28                                            21
                                     ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 22 of 23 Page ID #:166




 1                        THIRTY-FOURTH AFFIRMATIVE DEFENSE
 2                            (Reservations to Raise Other Defenses)
 3          Early Warning hereby gives notice that it intends to rely upon such other and
 4   further affirmative defenses as may become available during discovery in this
 5   litigation and reserve the right to amend this Answer to assert any such defenses.
 6                                    DEMAND FOR JURY TRIAL
 7                  If this matter is not arbitrated, Early Warning hereby demands a trial by
 8   jury on all issues so triable.
 9                                           PRAYER
10          WHEREFORE, Early Warning requests that the Court enter a judgment against
11   Miller:
12          1.      That Miller takes nothing by reason of the Complaint;
13          2.      That judgment be entered in favor of Early Warning and against Miller and
14   the putative class;
15          3.      For costs and attorneys’ fees incurred by Early Warning herein, if and to
16   the extent permitted by law; and
17          4.      Granting such other and further relief as this Court may deem just and
18   proper.
19
20
     Dated: May 27, 2021
                                            /s/ Rachel E. K. Lowe
21

22                                           KRISTINE MCALISTER BROWN
                                             (pro hac vice application forthcoming)
23                                           ALSTON & BIRD LLP
24                                           1201 West Peachtree Street NW, Suite 4900
                                             Atlanta, Georgia 30309-3424
25                                           Telephone: 404-881-7000
26                                           Facsimile: 404-881-7777
                                             E-mail:      kristy.brown@alston.com
27

28                                             22
                                      ANSWER TO COMPLAINT
     LEGAL02/40669264v1
Case 2:21-cv-04237-FLA-MRW Document 7 Filed 05/27/21 Page 23 of 23 Page ID #:167




 1
                                       RACHEL E. K. LOWE (State Bar No. 246361)
                                       NNOLA AMUZIE (State Bar No. 335188)
 2                                     ALSTON & BIRD LLP
 3                                     333 South Hope Street, 16th Floor
                                       Los Angeles, CA 90071-1410
 4                                     Telephone: 213-576-1000
 5                                     Facsimile: 213-576-1100
                                       E-mail: rachel.lowe@alston.com
 6                                             nnola.amuzie@alston.com
 7
                                       Attorneys for Defendant
 8                                     EARLY WARNING SERVICES, LLC
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                       23
                                ANSWER TO COMPLAINT
     LEGAL02/40669264v1
